DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
Status of Objections and Rejections
The rejection of new matter from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purt (U.S. 3,765,842) in view of Shimoyama (U.S. Patent Pub. 2015/0323482).
Regarding claim 1, Purt teaches an apparatus (Col. 1, lines 1-2: a fire alarm signaling system) comprising: 
an oxidation cell (Col. 8, lines 50-51, Fig. 9: measuring chamber 66) comprising an electrochemical cell (Col. 8, line 50: a fuel cell), the electrochemical cell comprising,
an anode (Fig. 9: anode 63) configured to oxidize carbon monoxide (Col. 8, lines 51-52: the CO containing sample gas is oxidized on an anode 63) to produce carbon dioxide (Col. 6, line 60: Formula (2)),
a cathode (Fig. 9: cathode 64), 

an electrolyte (Fig. 9: the electrolyte 65); and
a sensor (Fig. 1; Col. 4, line 12: CO detector 10; Col. 5, lines 47: various CO detectors include embodiments of Fig. 3-9) configured to detect the carbon monoxide (CO detector detecting CO) from the carbon dioxide (Col. 7, lines 12-14: the end product itself, that is, the CO2 itself can be detected; lines 19-20: the reactor and analyzer 49 is utilized for the determination of CO2) produced by the oxidation cell (Col. 7, lines 12-13: the end product CO2 converted from CO inside the oxidation cartridge 48), 

    PNG
    media_image1.png
    775
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    664
    media_image2.png
    Greyscale

wherein the carbon dioxide oxidized from the carbon monoxide only from the carbon monoxide (Col. 7, lines 16-18: a heated oxidation cartridge 48 that contains an oxidation substance as a catalyst; Fig. 6: as annotated, CO is oxidized from CO into CO2 inside the oxidation cartridge 48; corresponding to Fig. 9: CO flowing into the fuel cell and being oxidized to CO2 at the anode) from an atmospheric environment immediately adjacent to the oxidation cell (Fig. 6: as annotated, CO flowing out of CO2 filter is from air to be tested and the CO is immediately adjacent to the oxidation cartridge 48 that is deemed to be the oxidation cell).
The designation of “providing a proton path between the anode and the cathode separate to the electrical path” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Purt teaches an electrochemical cell including an anode, a cathode, and an electrolyte between the anode and the cathode.  Thus, during the operation of the electrochemical 

Purt does not explicitly disclose the sensor comprising, a first electrode, a second electrode, and a graphene-based channel in contact with the first electrode and the second electrode and separating the first electrode from the second electrode, the graphene-based channel being exposed to the carbon dioxide, wherein a transconductance of the graphene-based channel is dependent upon exposure of the carbon dioxide, the carbon dioxide being in direct contact with the graphene-based channel.
However, Shimoyama teaches a gas sensor (Fig. 1; [0031] a gas sensor 1) suitable for detection of gases such as CO2 and NH3 ([0001] lines 1-3).  The gas sensor comprising, 
a first electrode (Fig. 1; [0031] line 6: a source electrode 3), 
a second electrode (Fig. 1; [0031] line 6: a drain electrode 4), and 
a graphene-based channel (Fig. 1; [0031] lines 9-10: The flat film-like graphene 8 is provided in a channel region between the source electrode 3 and the drain electrode 4) in contact with the first electrode and the second electrode (Fig. 1; [0032] lines 3-6: One end side of the graphene 8 is electrically connected to the end of the source electrode 3. The other end side of the graphene 8 is electrically connected to the ended of the drain electrode 4) and separating the first electrode from the second electrode (Fig. 1: showing the channel region separating the source electrode 3 and the drain electrode 4), the graphene-based channel being exposed to the carbon dioxide (Fig. 1: 2, the ion liquid L is capable of absorbing CO2, and thus graphene 8 is exposed to the absorbed CO2 by the ion liquid L),
wherein a transconductance of the graphene-based channel ([0057] lines 1-3: the source-drain current Isd flowing from the source electrode 3 to the drain electrode 4 through the graphene 8; thus the source-drain current is due to the transconductance of the graphene-based channel) is dependent upon exposure of the carbon dioxide), the carbon dioxide being in direct contact with the graphene-based channel ([0007] lines 8-10: detecting the gas on the basis of a change in a source-drain current caused in the carbon structural body, i.e., the graphene 8, by absorption of the gas via the gas absorbent; thus the source-drain current is dependent on the exposure to carbon dioxide, and the absorbed CO2 must be in direct contact with the graphene 8 for measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt by utilizing the graphene-based sensor to detect carbon dioxide as taught by Shimoyama because the graphene-based sensor has improved detection sensitivity of the gas more than in the conventional gas sensors ([0009] lines 5-7).
Further, the designation “from an atmospheric environment” is deemed to be functional statements in apparatus claims with regard to the manner of operating the apparatus. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the gas sensor of Shimoyama including the graphene-based channel is capable of having a transconductance that is dependent upon exposure to CO2 regardless of where the CO being oxidized into CO2 comes from.

Regarding claim 3, Purt and Shimoyama disclose all limitations of claim 1 as applied to claim 1.  Purt does not explicitly disclose the graphene-based sensor comprises graphene composite.
However, Shimoyama teaches the graphene-based sensor (Fig. 1; [0031] a gas sensor 1) comprises graphene composite (Fig. 1; [0031] line 9: flat film-like graphene 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt by utilizing the graphene-based sensor comprising graphene composite as taught by Shimoyama because the graphene composite, i.e. the carbon structural body in the channel region improves detection sensitivity of the gas ([0009] lines 4-5).

Regarding claim 5, Purt teaches the apparatus further comprising a filter (Fig. 6; Col. 7, line 16: CO2 filter 50) configured to differentially transfer atmospheric carbon monoxide and atmospheric carbon dioxide (Col. 7, lines 15-18: air to be tested is applied over the CO2 filter 50 into a heated oxidation cartridge 48 for CO being converted into CO2 over the oxidation substance as a catalyst for subsequent CO2 2 filter 50 having differentially transfer of atmospheric carbon monoxide and atmospheric carbon dioxide).

Regarding claim 7, Purt teaches the apparatus is configured to inhibit atmospheric carbon monoxide from reaching the sensor (Fig. 6; Col. 7, lines 12-13: when CO is converted to CO2, the end product itself, that is, the CO2 itself can be detected; lines 19-20: the reactor and analyzer 49 is utilized for the determination of CO2, thus the atmospheric CO is inhibited from reaching the sensor).

Regarding claim 16, Purt and Shimoyama disclose all limitations of claim 1 as applied to claim 1.  Purt does not explicitly disclose the apparatus further comprising circuitry, connected to the first electrode and the second electrode and configured to measure a change in the transconductance of the graphene-based channel.
However, Shimoyama teaches the gas sensor comprising circuitry (Fig. 2; [0040] lines 1-3: The gas sensor 1 is configured such that a source-drain current Isd is supplied from the source electrode 3 to the drain electrode 4 by a power supply 11; thus the gas sensor must have a circuitry), connected to the first electrode and the second electrode (Fig. 2: showing the source electrode 3 and the drain electrode 4 are connected to the power supply 11) and configured to measure a change in the transconductance of the graphene-based channel (Fig. 2; [0044] lines 1-2: measuring a change in the source-drain current; [0057] lines 1-3: the source-drain current Isd flowing from the source electrode 3 to the drain electrode 4 through the graphene 8).


Regarding claim 17, Purt teaches an apparatus (Col. 1, lines 1-2: a fire alarm signaling system) comprising:
an oxidation cell (Col. 8, lines 50-51: measuring chamber 66) comprising an electrochemical cell (Col. 8, line 50: a fuel cell), the electrochemical cell comprising,
an anode (Fig. 9: anode 63) configured to oxidize carbon monoxide (Col. 8, lines 51-52: the CO containing sample gas is oxidized on an anode 63) to produce carbon dioxide (Col. 6, line 60: Formula (2)),
a cathode (Fig. 9: cathode 64), 
an electrical path between the anode and the cathode (Col. 8, lines 56-57: when CO is present, current will be supplied from the cell 66, meaning an electrical path occurs between the anode 63 and the cathode 64), and 
an electrolyte (Fig. 9: the electrolyte 65); and
a sensor (Fig. 1; Col. 4, line 12: CO detector 10; Col. 5, lines 47: various CO detectors include embodiments of Fig. 3-9) configured to detect the carbon monoxide (CO detector detecting CO) from the carbon dioxide (Col. 7, lines 12-14: the end product itself, that is, the CO2 itself can be detected; lines 19-20: the reactor and analyzer 49 is utilized for the determination of CO2) produced by the oxidation cell (Col. 2 converted from CO inside the oxidation cartridge 48), 
wherein the carbon dioxide oxidized from the carbon monoxide only from the carbon monoxide (Col. 7, lines 16-18: a heated oxidation cartridge 48 that contains an oxidation substance as a catalyst; Fig. 6: as annotated, CO is oxidized from CO into CO2 inside the oxidation cartridge 48; corresponding to Fig. 9: CO flowing into the fuel cell and being oxidized to CO2 at the anode) from an atmospheric environment immediately adjacent to the anode, the carbon monoxide being in direct contact with the anode (Fig. 6, 9: here the measuring chamber 66 in Fig. 9 is corresponding to the oxidation cartridge 48 in Fig. 6; thus the CO entering into the oxidation cartridge 48 or the measuring chamber is immediately adjacent to the anode).
Further, the designation “from an atmospheric environment” is deemed to be functional statements in apparatus claims with regard to the manner of operating the apparatus. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the gas sensor of Shimoyama including the graphene-based channel is capable of having a transconductance that is dependent upon exposure to CO2 regardless of where the CO being oxidized into CO2 comes from.
The designation of “providing a proton path between the anode and the cathode separate to the electrical path” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Purt teaches an electrochemical cell including an anode, a cathode, and an electrolyte between the anode and the cathode.  Thus, during the operation of the electrochemical cell, the electrolyte is capable of providing a separate proton path from the electrical path between the anode and the cathode.

Purt does not explicitly disclose the sensor comprising, a first electrode, a second electrode, and a graphene-based channel in contact with the first electrode and the second electrode and separating the first electrode from the second electrode, the graphene-based channel being exposed to the carbon dioxide, wherein a transconductance of the graphene-based channel is dependent upon exposure of the carbon dioxide.
However, Shimoyama teaches a gas sensor (Fig. 1; [0031] a gas sensor 1) suitable for detection of gases such as CO2 and NH3 ([0001] lines 1-3).  The gas sensor comprising, 
a first electrode (Fig. 1; [0031] line 6: a source electrode 3), 
a second electrode (Fig. 1; [0031] line 6: a drain electrode 4), and 
a graphene-based channel (Fig. 1; [0031] lines 9-10: The flat film-like graphene 8 is provided in a channel region between the source electrode 3 and the drain electrode 4) in contact with the first electrode and the second electrode (Fig. 1; [0032] lines 3-6: the carbon dioxide (Fig. 1: showing an ion liquid L covering the entire graphene 8; [0035] lines 11-12: the ion liquid L functioning as a gas absorbent; [0036] lines 1-2, 10: when the gas sensor 1 capable of detecting CO2, the ion liquid L is capable of absorbing CO2, and thus graphene 8 is exposed to the absorbed CO2 by the ion liquid L),
wherein a transconductance of the graphene-based channel ([0057] lines 1-3: the source-drain current Isd flowing from the source electrode 3 to the drain electrode 4 through the graphene 8; thus the source-drain current is due to the transconductance of the graphene-based channel) is dependent upon exposure of the carbon dioxide ([0007] lines 8-10: detecting the gas on the basis of a change in a source-drain current caused in the carbon structural body, i.e. the graphene 8, by absorption of the gas via the gas absorbent; thus the source-drain current is dependent on the exposure to carbon dioxide in the graphene-based channel when measuring CO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt by utilizing the graphene-based sensor to detect carbon dioxide as taught by Shimoyama because the graphene-based sensor has improved detection sensitivity of the gas more than in the conventional gas sensors ([0009] lines 5-7).


an oxidation cell (Col. 8, lines 50-51: measuring chamber 66) comprising an electrochemical cell (Col. 8, line 50: a fuel cell), the electrochemical cell comprising,
an anode (Fig. 9: anode 63) configured to oxidize carbon monoxide (Col. 8, lines 51-52: the CO containing sample gas is oxidized on an anode 63) to produce carbon dioxide (Col. 6, line 60: Formula (2)),
a cathode (Fig. 9: cathode 64), 
an electrical path between the anode and the cathode (Col. 8, lines 56-57: when CO is present, current will be supplied from the cell 66, meaning an electrical path occurs between the anode 63 and the cathode 64), and 
an electrolyte (Fig. 9: the electrolyte 65); and
a sensor (Fig. 1; Col. 4, line 12: CO detector 10; Col. 5, lines 47: various CO detectors include embodiments of Fig. 3-9) configured to detect the carbon monoxide (CO detector detecting CO) from the carbon dioxide (Col. 7, lines 12-14: the end product itself, that is, the CO2 itself can be detected; lines 19-20: the reactor and analyzer 49 is utilized for the determination of CO2) produced by the oxidation cell (Col. 7, lines 12-13: the end product CO2 converted from CO inside the oxidation cartridge 48),
wherein the carbon dioxide oxidized from the carbon monoxide only from the carbon monoxide (Col. 7, lines 16-18: a heated oxidation cartridge 48 that contains an oxidation substance as a catalyst; Fig. 6: as annotated, CO is oxidized from CO into CO2 inside the oxidation cartridge 48; corresponding to Fig. 9: CO flowing into the fuel 2 at the anode), the carbon monoxide being from an atmospheric environment immediately adjacent to and in direct contact with the oxidation cell (Fig. 6: as annotated, CO flowing out of CO2 filter is from air to be tested and the CO is immediately adjacent to and in direct contact with the oxidation cartridge 48 that is deemed to be the oxidation cell).  Further, the designation “from an atmospheric environment” is deemed to be functional statements in apparatus claims with regard to the manner of operating the apparatus. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the gas sensor of Shimoyama including the graphene-based channel is capable of having a transconductance that is dependent upon exposure to CO2 regardless of where the CO being oxidized into CO2 comes from.
The designation of “providing a proton path between the anode and the cathode separate to the electrical path” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Purt teaches an electrochemical cell including an anode, a cathode, and an electrolyte between the anode and the cathode.  Thus, during the operation of the electrochemical 

Purt does not explicitly disclose the sensor comprising, a first electrode, a second electrode, and a graphene-based channel in contact with the first electrode and the second electrode and separating the first electrode from the second electrode, the graphene-based channel being exposed to the carbon dioxide, wherein a transconductance of the graphene-based channel is dependent upon exposure of the carbon dioxide on the graphene channel.
However, Shimoyama teaches a gas sensor (Fig. 1; [0031] a gas sensor 1) suitable for detection of gases such as CO2 and NH3 ([0001] lines 1-3).  The gas sensor comprising,
a first electrode (Fig. 1; [0031] line 6: a source electrode 3), 
a second electrode (Fig. 1; [0031] line 6: a drain electrode 4), and 
a graphene-based channel (Fig. 1; [0031] lines 9-10: The flat film-like graphene 8 is provided in a channel region between the source electrode 3 and the drain electrode 4) in contact with the first electrode and the second electrode (Fig. 1; [0032] lines 3-6: One end side of the graphene 8 is electrically connected to the end of the source electrode 3. The other end side of the graphene 8 is electrically connected to the ended of the drain electrode 4) and separating the first electrode from the second electrode (Fig. 1: showing the channel region separating the source electrode 3 and the drain electrode 4), the graphene-based channel being exposed to the carbon dioxide (Fig. 1: showing an ion liquid L covering the entire graphene 8; [0035] lines 11-12: the ion liquid 2, the ion liquid L is capable of absorbing CO2, and thus graphene 8 is exposed to the absorbed CO2 by the ion liquid L),
wherein a transconductance of the graphene-based channel ([0057] lines 1-3: the source-drain current Isd flowing from the source electrode 3 to the drain electrode 4 through the graphene 8; thus the source-drain current is due to the transconductance of the graphene-based channel) is dependent upon exposure of the carbon dioxide on the graphene-based channel ([0007] lines 8-10: detecting the gas on the basis of a change in a source-drain current caused in the carbon structural body, i.e. the graphene 8, by absorption of the gas via the gas absorbent; thus the source-drain current is dependent on the exposure to carbon dioxide on the graphene-based channel when measuring CO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt by utilizing the graphene-based sensor to detect carbon dioxide as taught by Shimoyama because the graphene-based sensor has improved detection sensitivity of the gas more than in the conventional gas sensors ([0009] lines 5-7).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purt in view of Shimoyama, and further in view of Chang (U.S. Patent Pub. 2007/0048181).
Regarding claim 6, Purt and Shimoyama disclose all limitations of claim 5 as applied to claim 5.  Purt and Shimoyama do not explicitly disclose the filter comprises a gas permeable membrane.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt and Shimoyama by incorporating a gas-permeable membrane as the filter as taught by Chang because the gas-permeable membrane permits the diffusion of at least an analyte of interest, in this example carbon dioxide ([0131] lines 7-8).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purt in view of Shimoyama, and further in view of Kring (U.S. 3,852,169).
Regarding claim 9, Purt and Shimoyama disclose all limitations of claim 1 as applied to claim 1.  Purt and Shimoyama do not explicitly disclose the electrolyte is acidic.
However, Kring teaches an electrochemical cell for measuring the concentration of carbon monoxide which is oxidized into CO2 on an anode.  The electrochemical cell includes a first electrode (i.e. the anode) capable of effecting electrochemical oxidation of carbon monoxide to carbon dioxide in the presence of a suitable electrolyte, e.g. aqueous acid (Col. 2, lines 29-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt and 

Regarding claim 10, Purt and Shimoyama disclose all limitations of claim 1 as applied to claim 1.  Purt and Shimoyama do not explicitly disclose the electrolyte is a polymer electrolyte.
However, Kring teaches the electrolyte is a polymer electrolyte (Col. 5, lines 21-25: the electrolyte may be a matrix that is able to sorb or retain liquid electrolyte by means of capillary forces in the interconnecting pores of a fibrous inorganic or polymeric organic core; Col. 5, lines 66-67: fluorocarbon polymers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt and Shimoyama by utilizing fluorocarbon polymers as electrolytes as taught by Kring because fluorocarbon polymers are temperature resistant and chemically inert materials, thus withstanding the elevated measurement temperature (Col. 5, lines 64-67).

Regarding claim 11, Purt and Shimoyama disclose all limitations of claim 1 as applied to claim 1.  Purt and Shimoyama do not explicitly disclose the anode comprises platinum as a catalyst.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode of Purt and Shimoyama by utilizing platinum as a catalyst as taught by Kring because the platinum catalyst is a highly efficient catalyst that can be used when the flow rate to the cathode side is low and the CO concentration is low (Col. 9, lines 7-11).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purt in view of Shimoyama, and further in view of Barendsz (U.S. 4,644,333).
Regarding claim 14, Purt and Shimoyama disclose all limitations of claim 1 as applied to claim 1.  Purt further discloses the apparatus further comprising a reference sensor (Fig. 8; Col. 8, line 26: a reference cell 57) configured to detect carbon dioxide and a filter (Col. 3, lines 58-60: depending on the type of CO detector utilized, it is desirable to interpose one or more filters in the ducts leading to the detector) configured to remove carbon monoxide from gas reaching the reference sensor (Col. 8. lines 26-27: a reference cell 57 is provided, in which clean air is located), wherein the sensor (Fig. 8: sensing cell 56) configured to detect carbon dioxide produced by the oxidation cell and the reference sensor (Fig. 8; Col. 8, line 26: a reference cell 57) have the same configuration (Col. 8, lines 27-30: Both cells have a platinum wire 58, 59 located therein which is heated to be red hot, connected in a bridge circuit by means of resistances 60, 61).  

However, Barendsz teaches a gas sensor comprising two gas-sensitive semiconductors electrically coupled with a signal processing unit (Col. 2, lines 25-30).  The signal processing unit receives a first electric signal and a second electric signal which are respectively indicative of the electric resistance of the first and the second gas sensitive semi-conductors (Col. 2, lines 30-33).  Thus, Barendsz teaches the reference sensor (Fig. 1; Col. 4, lines 1-3: a second gas-sensitive semiconductor 8 functioning as a reference device) provides a reference signal (Col. 4, lines 55-57: electric signal delivered by the reference device) and the sensor (Fig. 1; Col. 3, lines 65-66: a first gas-sensitive semiconductor 6 functioning as a measuring device) configured to detect carbon dioxide (Col. 3, lines 50-52: use for highly volatile gases such as CO2 and CO) produced by the oxidation ceil provides a sensor signal (Col. 4, lines 55-56: electric signal delivered by the measuring device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt and Shimoyama by utilizing both a reference sensor and a measuring sensor as taught by Barendsz because the processing unit can produce an output signal of the ratio or difference between the two electric resistances, which may be connected to an alarm circuit providing an alarm signal when the ratio or difference is lower or higher than the limiting value (Col. 2, lines 33-40).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-7, 9-11, 14, and 16-18 have been fully considered.
Applicant argues against the rejection of new matter from the previous office action based on its amendment (page 8, last para. to page 10, first para.).  The rejection of new matter from the previous office action is withdrawn in view of Applicant’s amendment.
Applicant argues against the 103 rejection from the previous office action (page 10, para. 2 to page 13, para. 1).  To be specific, Applicant notes that Shimoyama teaches the surface of the graphene is covered with an ion liquid (page 10, para. 4, lines 1-3), which is to provide functioning as a gas absorbent (page 11, para. 2, line 9) and separates the gas sensor (the graphene 8) from the outside environment, namely, the atmospheric environment (page 11, para. 2, lines 10-12).  Then Applicant concludes the ion liquid is used to non-selectively absorb or otherwise attract all gas particles from the environment and NOT only from the carbon monoxide from the atmospheric environment (page 11, para. 2, lines 12-15).  Examiner respectfully disagrees.  Shimoyama teaches the gas sensor is capable of detecting CO2 ([0036] lines 1-2) or NH3 ([0036] lines 12), and the ion liquid L is capable of absorbing CO2 or NH3 by using different materials that absorbs the gas to be detected ([0036] lines 10-13).  Thus, when the gas sensor detecting CO2, the ion liquid selectively absorbs CO2 so that the graphene is only exposed to CO2 to be tested.
Applicant argues the claimed device does not have an intervening liquid covering (page 12, para. 1, last two lines).  This argument is unpersuasive because the claims do 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (page 12, para 2 to page 12, para. 1), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Purt teaches an apparatus (Fig. 6) comprising a filter (Fig. 6: CO2 filter 50), an oxidation cell (Fig. 6: oxidation cartridge 48; Fig. 9: measuring chamber 66) and a sensor (Fig. 6: analyzer 49).  As annotated, air to be tested enters the CO2 filter 50 that selectively traps CO2 in the air and only allows CO through.  Then CO enters into oxidation cartridge 48 (or the measuring chamber 66 in Fig. 9) in which the CO in the air is oxidized into CO2.  The oxidized CO2 is then detected by the CO2 detector (Fig. 6: analyzer 49) and the detected result of CO2 (which is converted from the CO in the air to be tested) can be used to determine the CO in the air.  Since the measuring chamber 66 in Fig. 9 is an alternative oxidation cell to the oxidation cartridge 48 in Fig. 6, the gas entered into the fuel cell (i.e., the measuring chamber 66) is CO following the CO2 filter in the Fig. 6.  Additionally, Shimoyama 2 (Fig. 1: gas sensor 1).  It is obvious to one of ordinary skill in the art to replace the analyzer 49 (Purt, Fig. 6: analyzer 49) with the gas sensor of Shimoyama because the graphene-based sensor has improved detection sensitivity of the gas more than in the conventional gas sensors (Shimoyama, [0009] lines 5-7).  Therefore, Shimoyama teaches the graphene-based channel (Fig. 1: graphene 8) is exposed to the carbon dioxide (for claims 1 and 17-18) and the carbon dioxide is in direct contact with the graphene-based channel (for claims 1 and 18) so that the graphene-based sensor is able to detect CO2 absorbed by the ion liquid L.  Further, Purt teaches the CO2 is oxidized only from the CO in the air to be tested (Fig. 6: as annotated; for claims 1 and 17-18), and the CO is immediately adjacent to the oxidation cell for claims 1 and 18 (Fig. 6: indicating the CO is immediately adjacent to the oxidation cartridge 48) or the carbon monoxide is in direct contact with the anode for claim 17 (Fig. 9: indicating the CO entering the measuring chamber 66 so that the CO is in direct contact with the anode 63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795          

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795